Name: Council Regulation (EEC) No 1157/92 of 28 April 1992 authorizing the implementation of management measures relating to imports of live bovine animals
 Type: Regulation
 Subject Matter: agricultural activity;  means of agricultural production;  tariff policy
 Date Published: nan

 No L 122/4 Official Journal of the European Communities 7. 5. 92 COUNCIL REGULATION (EEC) No 1157/92 of 28 April 1992 authorizing the implementation of management measures relating to imports of live bovine animals of large numbers of import licences over a short period cannot guarantee market supplies throughout the year in accordance with seasonal requirements ; whereas, taking into account in particular Annex Xa of the Interim Agreements with the Republic of Poland and the Repub ­ lic of Hungary, and Annex XHIa of the Interim Agree ­ ment with the Czech and Slovak Federal Republic, the Commission should be authorized by means of a special provision to react in good time to situations likely to produce serious disturbances on the market by imple ­ menting appropriate management measures for that purpose, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), and in particular Article 20 (2) thereof, Having regard to the proposal from the Commission, Whereas, as a result of a level of production greatly in surplus and of other factors reducing sales, the beef and veal sector is subject to a long-term imbalance between supply and demand on the Community market, taking into account possibilities of exports to third countries ; whereas, therefore, despite large scale buying-in into intervention, the price situation on the market is unsatis ­ factory ; Whereas, in the first half of 1991 , the number of veal imports into the Community threatened to exceed con ­ siderably both the traditional level of annual imports and the capacity of the Community market to absorb them ; whereas, in order to avoid a serious disturbance on the market, the Commission, using its emergency powers as provided for in Article 21 ( 1 ) of Regulation (EEC) No 805/68, adopted Regulation (EEC) No 1023/91 of 24 April 1991 suspending the issuing of import licences for live animals of the bovine species (2) ; Whereas, in view of the experience acquired in applica ­ tion of the said Article 21 , it has been found that while avoiding an immediate worsening of the market crisis, the abrupt blockage of all imports resulting from the issuing Article 1 Where the Community market for one or more of the products referred to in Article 1 of Regulation (EEC) No 805/68 is likely to be affected by serious disturbance which may endanger one or more objectives of Article 39 of the Treaty as a result of quantities imported or likely to be so, the Commission may, in accordance with the procedure laid down in Article 27 of that Regulation, make the import of live bovine animals subject to suitable management measures to the extent and for the period necessary to forestall that likelihood. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 148, 28 . 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15 . 6. 1991 , p. 16). o OJ No L 105, 25. 4. 1991 , p. 50.